                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                   NORFOLK DIVISION
                                                                                   MAR
RYAN ALLEN BENNETT,
                                                                                    tL0RFO%^[9I COURT
       Plaintiff,

       V.

                                                           CIVIL NO.2:17-cv-520
NANCY A.BERRYHILL,
Acting Commissioner,
Social Security Administration,

       Defendant.


                                       FINAL ORDER


       Ryan Allen Bennett ("Plaintiff) brought this action under Section 205(g) of the Social

Security Act("SSA"), 42 U.S.C. § 405(g), seeking judicial review of the decision of the Acting

Commissioner of the Social Security Administration ("Commissioner"), which denied Plaintiffs

claim for a period of disability and disability insurance benefits("DIE") as well as supplemental

security income("SSI"). Both parties moved for summary judgment. ECF Nos. 32 and 35.

       The matter was referred to a United States Magistrate Judge for a report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and(C)and Rule 72(b)

of the Federal Rules of Civil Procedure as well as Rule 72 of the Local Rules of this Court. ECF

No. 9. On February 15, 2019, the Magistrate Judge filed a Report and Recommendation with

respect to the parties' motions for summary judgment. ECF No. 38. Such Report and

Recommendation finds that the Administrative Law Judge's("ALJ") decision denying Plaintiffs

application for DIE is not supported by substantial evidence on the record and that Plaintiff is

disabled within the meaning of the SSA. ECF No. 38 at 39. It further finds that remanding the

case for an administrative rehearing "would serve no purpose, as there are no issues for the ALJ
to reconsider or further explain." Id (citation omitted).          Accordingly, the Report and

Recommendation recommends that the Court (1) GRANT Plaintiffs Motion for Summary

Judgment(EOF No. 32);(2) DENY the Commissioner's Motion for Summary Judgment(ECF

No. 35); and (3) enter an order reversing the Commissioner's decision as to Plaintiffs DIB

application and awarding Plaintiff the disability benefits he is owed. ECF No. 38.

       By copy ofsuch report, each party was advised ofthe right to file written objections to the
findings and recommendations made by the Magistrate Judge. Id at 40. "[I]n the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must 'only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.'" Diamond v. Colonial Life & Acc. Ins. Co.,416 F.3d 310, 315 (4th Cir. 2005)

(citation omitted). To date, neither party has filed objections to the Magistrate Judge's Report and
Recommendation, and the time for filing same has expired.

        Accordingly, after reviewing the record and finding no clear error, the Court hereby

ADOPTS the Report and Recommendation, ECF No. 38, and ORDERS as follows:

        The Commissioner's Motion for Summary Judgment,ECF No.35,is DENIED. Plaintiffs

Motion for Summary Judgment, ECF No. 32, is GRANTED. The Commissioner's decision

denying disability benefits to Plaintiff is REVERSED, and this case is REMANDED to the

Commissioner with instructions to enter a finding that Plaintiff is disabled within the meaning of

the Social Security Act and to issue the appropriate payment of disability benefits to Plaintiff.

        The Clerk is DIRECTED to forward a copy of this Final Order to all Counsel of Record.
                                                                      Jl
        IT IS SO ORDERED.


                                                                  STA/TES DISTRICT JUDGE

Norfolk, VA
March ^ ,2019
